Citation Nr: 0310288	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  97-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The record discloses that the Board remanded this matter to 
the RO in May 1998 for further evidentiary development.  In 
an April 2000 decision, the Board denied the veteran's 
claims.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court) in October 2000.  In 
its January 2001 brief, the Secretary of Veterans Affairs 
(Secretary) conceded that the Court should vacate and remand 
the issue of entitlement to service connection for hearing 
loss for adjudication by the Board pursuant to the recently 
enacted Veterans Claims Assistance Act of 2000.  However, it 
was the Secretary's contention that the Board had provided a 
plausible basis for its denial of the claim for an increased 
evaluation for the service-connected eye disability, and that 
this aspect of the Board's April 2000 decision should be 
affirmed.  In March 2001, the Court vacated and remanded the 
April 2000 decision in its entirety for adjudication of the 
issues addressed therein pursuant to the Veterans Claims 
Assistance Act of 2000.  

The issue of entitlement to an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye will be discussed in the Remand 
section of this decision.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and, all available evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The bilateral hearing loss is not of service origin and 
is not related to any incident of service. 


CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5107).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629. Accordingly, in generally 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are likewise 
satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claims for VA 
benefits.  Further, the VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claims, 
although the ultimate responsibility for furnishing evidence 
rests with the veteran.  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA when the case was 
first adjudicated, VA's redefined duty to assist has been 
fulfilled.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection and for an 
increased rating.  In that regard, the Board concludes that 
the discussions contained in the initial rating decision, in 
the subsequent statement of the case and supplemental 
statements of the case, as well as correspondence from VA to 
the veteran, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  In April 2002 the 
Board informed the appellant specifically of the VCAA and 
what evidence the VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds, 
therefore, that such documents are essentially in compliance 
with VA's revised notice requirements.  Accordingly, the 
Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

In May 1998, the case was remanded back to the RO for further 
development to include, in pertinent part, additional VA 
rating examinations and to provide the veteran the 
opportunity to identify any additional clinical treatment 
records which might substantiate his claims.  Pursuant to the 
Board's May 1998 Remand, the veteran underwent two VA 
examinations, and by letter of May 1998, was advised of the 
need to identify any additional clinical treatment records or 
any additional health care providers from whom records had 
not previously been sought. In response to the RO's May 1998 
letter, the veteran submitted VA Forms 21-4142 authorizing 
the release of medical records documenting treatment for the 
subject disabilities.  Upon receipt of the veteran's response 
to its inquiry, the RO requested and obtained available 
treatment records identified by the veteran for association 
with the claims file.  The Board also undertook further 
development in this matter in February 2001, to include VA 
examination and opinion, following issuance of the Court's 
March 2001 order.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable disposition of the 
issues on appeal has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, private medical records, VA medical examination and 
outpatient reports, and statements made by the veteran in 
support of his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by VA to obtain the evidence necessary to 
substantiate the veteran's claims.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  


Factual Background

Service medical records are negative for any complaints or 
diagnosis of hearing loss.  At the time of his induction 
examination, in March 1972, the veteran's hearing acuity was 
evaluated on audiological evaluation.  Pure tone thresholds, 
in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
10
LEFT
15
10
5
--
10

On separation examination, conducted in July 1979, the 
veteran reported no history of complaints relative to hearing 
acuity.  The medical examination report indicated that 
hearing acuity was evaluated on audiological evaluation for 
pure tone
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
10

Pure tone thresholds were also evaluated at the 6000 Hertz 
frequency as 0 for the right ear, and 10 decibels for the 
left ear. 

The record discloses that the veteran underwent VA 
examination in October 1996.  The medical examination report 
indicates that the veteran complained of a history of 
decreased hearing of approximately four months in duration.  
The veteran also reported a history of bleeding from his 
ears, in addition to earaches, and noise exposure.  He noted 
that he was a radio operator while in service, and that he 
was exposed to loud static noise.  He also reported exposure 
to generators and rifle fire.  The veteran denied any history 
of medical treatment of the ears or for hearing acuity.  On 
audiological examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
20
15
25
30
40

The average pure tone threshold recorded for the right ear 
was 23 decibels, and 28 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
correct in the right ear, and 80 percent correct in the left 
ear.  Speech discrimination as measured by live voice 
presentation was evaluated as 92 percent, bilaterally.  The 
examiner noted that medical follow-up was not indicated.  The 
diagnostic impression was hearing acuity within normal limits 
in the right ear, with mild high frequency sensorineural 
hearing loss in the left ear.  In the assessment, the 
examiner indicated that the thresholds obtained during 
audiometric evaluation were felt to be a fair representation 
of true organic acuity.  It was further noted that speech 
discrimination scores obtained with live voice presentation 
were felt to be a better indication of the veteran's true 
discrimination ability.  The report notes that periodic 
hearing evaluations, and use of ear protection during 
exposure to noise was recommended.

In correspondence, dated in March 1997, the veteran stated 
his belief that his current bilateral hearing loss had its 
onset during service.  He reported a history of noise 
exposure during service, to include generators, teletype 
machines, key punch machines, and heavy equipment that was 
constantly in use.  

The veteran was privately evaluated in June 1998.  In his 
report, G.K., M.D. F.A.C.S., indicated the veteran exhibited 
slight improvement in hearing acuity on audiometric 
evaluation.  It was noted that earlier (June 1998) evaluation 
results for pure tone average and speech recognition testing 
did not agree.  Speech discrimination was evaluated as 96 
percent for the left ear, and 100 percent for the right ear.  
In the clinical assessment, it was noted that findings on 
examination showed slight to moderate hearing loss in the 
left ear.  In this context, the examiner noted that a minimal 
loss can cause an absence of otoacoustic emissions (OAE) on 
the left side.  It was further noted that OAE on the right 
side were evaluated as normal, and that this was indicative 
of the presence of normal hearing associated with the right 
ear.  Auditory brain responses (ABR) recorded on examination 
were noted not to be consistent with the presence of an 
acoustic tumor.  ABR testing results showed the pure tone 
threshold to be at approximately 30 decibels, but slightly 
lower on the left side, with the right side noted to be 
normal.   

During VA examination in July 1998, the veteran reported 
difficulty hearing in both ears, with the onset of ringing in 
the ears.  He reported that these symptoms  increased in 
severity whenever the speaker is not within his line of 
vision, or when he is exposed to background noises.  The 
veteran reported a history of noise exposure to artillery, 
helicopters, and generators while in service.  The report 
notes that the veteran denied a history of recreational and 
occupational noise exposure.  On the audiological evaluation, 
pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
90
95
105
110
LEFT
110
110
110
110
110

The average pure tone threshold for the right ear was 100 
decibels, and 110 decibels for the left ear.  A notation of 
"N/R" was indicated relative to speech recognition ability 
of the right and left ears.  It was noted that the pure tone 
average and speech recognition test results disagreed.  
Otoscopic evaluation was within normal limits.  The examiner 
noted findings of suprathreshold response with pure tone 
audiometry, speech recognition testing with 60 decibels and 
pure tone responses averaging 110 decibels.  In his 
assessment, the examiner indicated that the veteran could 
have high frequency hearing loss as a result of military 
noise exposure.  It was noted that results obtained in 
connection with this examination can not be used for rating 
purposes due to the pure tone average and speech recognition 
test results.

The veteran was afforded further VA audiometric examination 
in July 1999. The medical report indicates that the veteran 
complained of decreased hearing acuity bilaterally.  The 
veteran noted no significant change in his audiometric 
history since his earlier (October 1996) examination.  The 
veteran reported periodic episodes of tinnitus, which lasts a 
few minutes.  On audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
10
15
25
30
35

The average pure tone threshold loss for the right ear was 21 
decibels, and 26 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both the right and left ears.  The examiner indicated that 
audiometric evaluation showed hearing for the right and left 
ears to be within normal limits.  

In his assessment, the examiner indicated that initial test 
results were elevated for speech recognition and for pure 
tone thresholds.  It was noted that the veteran was 
reinstructed, and that the results documented in the context 
of this evaluation were felt to represent true organic acuity 
bilaterally.  With respect to the findings recorded during 
the October 1996 examination, the examiner commented:

Today's results were much better than those 
obtained on October 3, 1996 and are felt to 
be a true organic representation of the 
veteran's hearing ability.
  
In an addendum to this report, dated in August 1999, the 
examiner indicated that a review of the recorded medical 
history demonstrated that the veteran's hearing acuity was 
within normal limits at the time of his enlistment 
examination in March 1972, and upon his release from service 
in July 1979.  It was further noted that VA examination, 
conducted in October 1996, yielded audiometric results that 
were suggestive of normal hearing in the right ear, and mild 
high frequency sensorineural hearing loss in the left ear.  
With respect to the July 1998 audiometric findings, it was 
noted that these findings were thought to represent 
suprathreshold, and could not be used for rating purposes.  
In this context, it was noted that speech recognition testing 
and pure tone averages were not in agreement.  Further, it 
was noted that the most recent VA audiometric evaluation, in 
1999, yielded results that were "good-to-fair bilaterally, 
although initial results were elevated.  Following 
reinstruction, speech recognition and pure tone averages were 
obtained at levels noted to be within normal limits, with 
excellent speech discrimination.  It was the examiner's 
impression that these results were representative of the 
veteran's true organic hearing acuity bilaterally.

The veteran was seen at the VA audiological clinic in 
September 2000 and January 2001.  The September 2000 report 
indicates that the audiological examination showed mild to 
severe sloping sensorineural hearing loss in the right ear 
and moderate to severe sloping sensorineural hearing loss in 
the left ear.  The January 2001 report indicates the veteran 
was reexamined due to invalid audiometric scores obtained in 
conjunction with the September 2000 examination.  On 
examination, pure tone thresholds were within normal limits 
in the right for all frequencies.  Mild hearing loss was 
assessed in the left ear at the 3000 and 4000 Hertz 
frequencies.  Speech recognition ability was evaluated as 100 
percent for both ears.  On audiometry evaluation in February 
2001, the veteran was evaluated with mild to severe sloping 
sensorineural hearing loss in the right ear, and moderate to 
severe sloping sensorinueral hearing loss in the left ear.  
Speech discrimination ability was 100 percent, bilaterally.  

A May 2002 VA examination report indicates the veteran 
reported a history of hearing loss over the past 23 years, 
attributed to noise exposure during service.  He complained 
of difficulty understanding conversational speech and 
television.  On 
audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
20
25
30
30
40

The average pure tone threshold for the right ear was 23 
decibels, and 31 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 72 percent in the left ear.  Tympanogram 
revealed the middle ear to be normal.  Bone conduction scores 
were consistent with air conduction scores and confirmed 
sensorineural hearing loss.  The diagnostic impression was 
mild sensorineual hearing loss at 4000 Hertz in the right 
ear, and from 2000 Hertz to 8000 Hertz in the left ear.

In his assessment, the audiologist noted that he reviewed the 
recorded medical history.  In this regard, he indicated that 
clinical evidence showed no evidence of hearing loss upon 
entry into service or at the time of separation.  It was 
noted that post service evaluation has shown hearing loss.  
The audiologist noted that some audiometric test scores 
recorded in conjunction with private and VA examinations were 
not reliable indicators of the veteran's hearing acuity.  

In particular, it was noted that private and VA examinations 
conducted between 1996 and 1998, which relied on the 
veteran's responses, did not yield reliable assessments of 
hearing acuity.  These testing results showed discrepancies 
between speech discrimination and pure tone thresholds.  The 
audiologist noted that reinstruction and subsequent 
evaluation would yield improved test scores.  He concluded 
that the 1998 non-behavioral test, which assessed hearing 
levels based on brain activity in response to sound, offered 
the more reliable assessment of the veteran's hearing.  That 
examination showed normal hearing in the right ear, and 
possible mild to moderate hearing impairment in the left ear.  
Initial audiometric results obtained on subsequent 
examination in 1999 showed hearing loss.  After 
reinstruction, test scores improved, showing normal hearing 
in the right ear with mild hearing loss in the left ear.  
These results were consistent with the 1996 scores, and were 
determined by the audiologist to reflect a more reliable 
assessment of impairment.  Subsequent audiometric evaluation, 
conducted in 2000 and on current examination were not 
considered highly reliable.  Initial audiometric results were 
noted to demonstrate greater hearing loss, and were 
considered invalid by the examining audiologists based upon 
the veteran's ability to repeat words at normal levels and 
demonstrable improvement in audiometric scores after 
reinstruction with test results of mild hearing loss in both 
ears.  

It was the audiologist's overall impression that those test 
results showing moderate or greater hearing loss were 
unreliable when considered in light of results obtained on 
non-behavioral evaluation that were suggestive of better 
hearing, in addition to the veteran's ability to repeat words 
at a better level than pure tone threshold responses would 
indicate.  It was noted that findings made in conjunction 
with the 2002 examination were consistent with this observed 
examination pattern in that responses to threshold tones 
improved.  The final audiometric results obtained were 
determined to be reliable.  The audiologist concluded that 
the evidence did not support a finding of hearing loss due to 
noise exposure in service.

In a separate opinion, dated in September 2002, the 
audiologist stated that it was not likely the veteran's 
demonstrated hearing loss was due to noise exposure during 
service.    

In a March 2003 addendum, an opinion was obtained from a 
specialist in ear disorders.  Based upon a review of the 
audiometry and clinical findings, it was the physician's 
opinion that the veteran's hearing loss was not the result of 
noise exposure in service. 


Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The threshold for normal hearing is 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993).

In this regard, appellant's statements are considered to be 
competent evidence when describing features or symptoms of an 
injury or illness or an event.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu, supra.

To summarize, the Board is satisfied that the veteran was 
exposed to acoustic trauma during service.  However, this in 
and of itself, is not sufficient to establish service 
connection.  The evidence must also show that he has hearing 
loss as set forth in 38 C.F.R. § 3.385 which is related to 
the inservice acoustic trauma.  

In this regard, the service medical records reflect no 
complaint or finding indicative of hearing loss.  Several VA 
audiological examinations were conducted between 1996 and 
2002 with significantly varying results.  The disparity among 
the findings on examination between pure tone thresholds and 
speech recognition scores rendered these evaluations 
unreliable assessments of the veteran's true hearing acuity.  
However, in August 1999 the VA examiner indicated that the 
July 1999 audiometric evaluation findings represented the 
true organic hearing acuity.  That examination showed that 
hearing was within the range of normal.  This is 20 years 
after service.  

The May 2002 VA examination showed the presence of bilateral 
hearing loss as set forth in 38 C.F.R. § 3.385.  However, the 
VA audiologist rendered an opinion that his hearing loss was 
not due to noise exposure in service.  Additionally, in March 
2003, a VA specialist also rendered an opinion that the 
bilateral hearing loss was not due to noise exposure in 
service.  The medical evidence of record does not contradict 
these opinions.  

In view of the lack of findings of hearing loss during 
service or within a year thereafter and the recent VA medical 
opinions, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly service 
connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

In a document received in October 2000 the appellant raised 
the issue of entitlement to service connection for a left eye 
disability as secondary to the service connected 
photocoagulation of the retina with residual serous 
detachment of the right eye.  This issue is intertwined with 
the issue of an increased rating for the right eye disorder 
and must be adjudicated by the RO.  Harris v. Derwinski, 1 
Vet. App. 180 (1991). During the pendency of the appeal, the 
RO apparently granted service connection for tinnitus and 
denied service connection for blepharospasm of the right 
eyelid.  The record indicates that the appellant has appealed 
the denial of service connection for blepharaspasm of the 
right eyelid.  It is unclear from the record whether the 
veteran has been furnished a statement of the case regarding 
this issue. 

Accordingly, the case is Remanded for the following actions. 

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with 
and satisfied.  

2.	  The RO should adjudicate the issue 
of entitlement to service connection 
for a left eye disability on a 
secondary basis.  If the benefit 
sought is not granted the appellant 
and his representative should be 
notified of the denial and of his 
appellate rights.  

3.	  The RO is requested to associate all 
documents pertaining to the claim for 
service connection for blepharaspasm 
of the right eye with the veteran's 
claims folder and ensure that all due 
process procedures have been 
satisfied.

Following any additional actions deemed appropriate 
by the RO, the case should be returned to the Board 
for further appellate consideration.  The appellant 
has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

